DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular reference in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 10 and their dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the 
Claims 7 and 15 and their dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear if the process of selecting a selected estimate of heart beats recited in claims 7 and 15 replaces the extrapolation of a selected estimate of heart beats recited in claims 2 and 10.
Claims 8 and 16 and their dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear what “the second estimate of heart beats” is as it is not ever recited as being determined. It is also unclear what constitutes “evenly spaced” temporal locations. What are they spaced in relation to? Similarly, how are the first, second and third temporal locations within the sampling time period “based on the first estimate of heart beats” or “based on the second estimate of heart beats”?  It seems that it would be that whatever estimated heart beat is output that number is used to divide the sampling time period but this is not clear from the claims and there are intermediate steps that appear to be missing.
Claim 12 recites the limitation "the at least one environmental sensor" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the nearest heartbeat of the first estimate" in line 4, “the nearest heartbeat of the second estimate” in line 8 and “the nearest heartbeat of the third estimate” in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the nearest heartbeat of the first estimate" in line 4, “the nearest heartbeat of the second estimate” in line 8 and “the nearest heartbeat of the third estimate” in line 12.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2-4, and 10-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ahmed et al. 2014/0073486 in view of Arnold US 2006/0189872 and Furuta et al. US 2011/0184248.

Regarding claims 2 and 10, Ahmed discloses a method operable by a processor of an activity tracking device, comprising: determining an amount of light received by a light detector of the activity tracking device based on a signal output from the light detector, at least a first portion of the determined amount of light being reflected from a blood vessel disposed under a 
Ahmed discloses identifying the heart beats based on a first and second reflectance signals ([¶17]) does not disclose determining a baseline reflectance signal of the light reflected from the blood vessel between each of a plurality of heart beats based on the amount of light received; determining a second reflectance signal corresponding to at least one of the heart beats based on the amount of light received, the second reflectance signal being less than the baseline reflectance signal; Arnold teaches a PPG device that determines a baseline reflectance signal and determining a second reflectance corresponding to the pulse ([¶46,53][FIG4] baseline 408 is determined and a second peak reflectance corresponding to a heartbeat is determined. Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the processing of Arnold into the device of Ahmed to provide a sensitive and accurate assessment of pulse ([¶16]).
Ahmed does not specifically disclose measuring a first time interval between a first beat of the identified heart beats and a second beat of the identified heart beats; dividing the sampling time period by the first time interval to determine a first estimate of the heart beats within the sampling time period; extrapolating a selected estimate of the heart beats within the sampling time period to a first estimated heart beats per minute, wherein the selected estimate of the heart beats within the sampling time period is based, at least in part, on the first estimate of the heart beats within the sampling time period; and causing the first estimated heart beats per minute to 
Regarding claims 3 and 11, Ahmed discloses the heart beats based on differentiating between the first and second reflectance signals ([¶7] the device uses peak detection to determine heart beats. The peaks are considered the second reflectance signal compared to the baseline level).  
Regarding claims 4 and 12, Ahmed discloses the activity tracking device of claim 2, further comprising at least one environmental sensor configured to detect motion of the activity tracking device, wherein the memory further stores computer-executable instructions for controlling the at least one processor to: identify at least one falsely detected heart beat coinciding with motion detected by the at least one environmental sensor ([¶62,117] motion sensors like an accelerometer or gyroscope), and filter the at least one identified falsely detected heart beat ([¶117] the harmonics related to motion that are false heart rates are filtered out).

Claims 9 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ahmed et al. 2014/0073486 in view of Arnold US 2006/0189872 and Furuta et al. US 2011/0184248 further in view of Kassim et al. US 2013/0296714.
Regarding claims 9 and 17, Ahmed does not specifically disclose the activity tracking device further comprising a pressure sensor adjacent to or collocated with one or  both of the light detector and the light source, wherein the memory further stores computer- executable instructions for controlling the at least one processor to: detect a pressure via the pressure sensor during the identification of heart beats, and display a feedback signal regarding the detected pressure, the feedback signal being indicative of a need for the application of more or less pressure during heart rate detection. Kassim teaches a PPG pulse measurement device with a pressure sensor for measuring contact pressure ([¶103]) and that displays feedback for the user to adjust the pressing force ([¶106]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify Ahmed with the contact pressure sensor of Kassim to provide real-time feedback ([¶106])

Response to Arguments
Applicant's arguments filed 10/31/20 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments that Ahmed does not disclose the features of claims 2 and 10, Examiner respectfully disagrees. As an initial matter the subject matter of claim 14 incorporated into claim 10 has changed in scope and as such new art is applied. Ahmed in view of Furuta discloses the subject matter now claim as shown in the rejection above.


Conclusion
Claims 7, 8, 15, 16, 22 and 23 do not have art applied. The closest prior art does not disclose adding at least one beat to the first estimate of heart beats to produce a second estimate of heart beats; subtracting at least one beat from the first estimate of beats to produce a third estimate of heart beats; scoring the first estimate of heart beats, the second estimate of heart beats and the third estimate of heart beats; selecting a highest scoring of the first estimate of heart beats, the second estimate of heart beats or the third estimate of heart beats as a selected estimated heart beats per minute; and displaying the selected estimated heart beats per minute via the display screen or scoring the estimates by comparing temporal locations of the heart beats in the sampling time period against evenly spaced temporal locations. -6- Application No.: 15/827,970 Filing Date: November 30, 2017

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        
/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793